Citation Nr: 0828882	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  04-23 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an anxiety 
disorder.

2.  Entitlement to service connection for left testicle 
varicocele.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1999 to June 2002.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2003 rating decision by the Houston, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran's 
claims file is now under the jurisdiction of the Waco RO.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on his part is required.


REMAND

The veteran's service treatment records (STRs) from November 
6, 2001 to June 4, 2002 are unavailable.  Hence, VA has a 
heightened duty to assist him in developing his claims.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty 
includes a search for alternate source medical records, as 
well as a heightened obligation on the Board's part to 
explain its findings and conclusions, and carefully consider 
the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 
Vet. App. 215 (2005).  

In a May 2004 statement, the veteran reported that left 
testicle varicocele was diagnosed and treated in service.  He 
attached a copy of a mental status evaluation in service, 
dated in January 2002, which notes a diagnosis of adjustment 
disorder with depressed mood.  The examiner noted that such 
disorder was secondary to his military circumstance, in part 
manifesting with a constrained ability to adapt to the 
military structure and demands.  He was started on an 
antidepressant for mood stabilization; and was advised to 
have no access to weapons as a precautionary measure.

In February 2006, the RO requested January 2002 to June 2002 
USA Meddac Heidelberg STRs pertaining to the veteran from the 
National Personnel Record Center (NPRC).  NPRC's response was 
"requested records for USA Meddac Heidelberg for 2002 have 
not been retired to NPRC."  There is no indication that the 
RO attempted to secure such records directly from USA Meddac 
Heidelberg (or from any facility where they may be resting in 
transit to NPRC).  Because such records may be critical (as 
they are alleged to show onset of the claimed disabilities in 
service) and they are constructively of record, VA's 
heightened duty to assist in this case requires exhaustive 
development for them.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for exhaustive 
development to secure complete clinical 
records of any treatment the veteran 
received for an anxiety disorder and/or a 
left testicle varicocele, and specifically 
records of treatment he alleges he 
received at USA Meddac Heidelberg from 
January to June 2002.  The search for the 
records RO should include contacting NPRC 
again too see if the records have since 
been retired there in the interim since 
the last request, as well as contacting 
USA Meddac Heidelberg directly.  If the 
records are unavailable at either 
location, the RO should ascertain which 
other locations may be 
depositories/transit points for the 
records, and contact those facilities 
likewise.  The veteran should be asked to 
specifically indicate whether he has a 
copy of the complete STRs (or the 
originals), and if so to submit them.  He 
should also be asked to indicate whether 
he is aware of any other site where the 
records may be located.  If the records 
cannot be located because they are 
irretrievably lost, it should be so 
annotated in the claims file (along with a 
description of the extent of the search 
for the records), and the veteran should 
be so notified. 

2.  The RO should undertake any further 
development suggested by any additional 
STRs located (such as a nexus 
examination).
3.  The RO should then readjudicate these 
claims.  If either remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

